
	

113 HR 5734 IH: Right of Return Act
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5734
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To achieve a lasting peace in the Middle East and improve the economic situation for its people.
	
	
		1.Short title
			This Act may be cited as the Right of Return Act.2.Plan for peace(a)FindingsCongress finds as follows:(1)The policy of the two-state solution and the concept of land for peace have consistently failed to bring about a lasting peace in the Land of Israel.(2)In November 2014, Suha Arafat, wife of former Palestine Liberation Organization chair Yasser
			 Arafat, stated in the Italian newspaper La Repubblica that The armed struggle today will not lead to anything. We will only end up crushed.. In that same interview, Arafat also stated that Hamas has taken people hostage and A generation … is growing up in violence, with no education, with no hope but emigration.(3)The Palestinian Authority has been offered a sovereign state in virtually the entirety of the
			 disputed territories on multiple occasions, including in 2000, 2001, and
			 2008, and has rejected it each time.(4)The 2011 unemployment rate at 28.4 percent for Palestinian Arabs, compared with 5.1 percent for
			 Israeli Arabs.(5)A September 2007 survey by the Center for Palestinian Policy and Research found that 32 percent of
			 Palestinian Arabs want to emigrate.(6)The Emirate of Transjordan was created out of the British Mandate for Palestine for the explicit
			 purpose of being the home for Palestinian Arabs by the Transjordan
			 Memorandum in 1922.(7)The concept of enabling people to move to new homes in other territories was recommended as a
			 solution to the conflict by the Peel Commission in 1937 and was also
			 recommended as a solution to the conflict by the United Nations Partition
			 Plan for Palestine in 1947.(8)The 2012 Levy Report found that the region of Judea and Samaria does not fall under the
			 jurisdiction of the 1949 Fourth Geneva Convention.(9)The purpose of this bill is to increase the economic wealth and civil rights of Palestinian Arabs.(b)Plan for peaceThe Congress of the United States shall take the following course of action:(1)The Secretary of State shall call for the State of Israel to increase the standard of living of
			 those living in Judea, Samaria, and Gaza by extending its sovereignty over
			 those territories, and for the Palestinian Arab residents currently
			 residing in those areas to be granted citizenship in the countries that
			 controlled those territories from 1949 to 1967 and have a right of return
			 to those countries.(2)As long as part of the unity government of the Palestinian Authority refuses to allow the right of
			 return to the countries that controlled Judea, Samaria, and Gaza from 1949
			 to 1967, no funds appropriated by Congress under any Act may be obligated
			 or expended to provide any United States assistance, loan guarantee, or
			 debt relief to the Palestinian Authority.(3)The Secretary of State of the United States shall take such action as will ensure that refugees are
			 allowed to be properly allowed to return into their host countries in
			 accordance with the regulations set forth by the United Nations High
			 Commission for Refugees (UNHCR).(4)All United States assistance, loan guarantee, and debt relief that currently goes to the United
			 Nations Relief and Works Agency for Palestinian Refugees in the Near East
			 (UNRWA) shall instead be used to assist those who exercise their right of
			 return to the countries who controlled Judea, Samaria, and Gaza from 1949
			 to 1967.
